Citation Nr: 1526243	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of
entitlement to service connection for a psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister, S.D.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1990 to December 1990, when he was discharged for an erroneous enlistment.

This case comes before the Board on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the reopening of the appellant's claim of entitlement to service connection for schizophrenia.  

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a nervous breakdown was initially denied by an unappealed March 1993 rating decision.

2.  Subsequent unappealed rating decisions in December 1996, December 2001, and July 2002 found that new and material had not been submitted to reopen a claim for service connection for schizophrenia.

3.  The Veteran appealed a subsequent March 2008 rating decision that denied reopening of the claim.

4.  In an unappealed March 2011 decision, the Board determined that new and material evidence had not been submitted and denied the claim.  

5.  The evidence received since the March 2011 Board decision, when considered with the previous evidence, does relate to an unestablished fact necessary to substantiate the claim and does raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include schizophrenia.


CONCLUSIONS OF LAW

1.  The March 2011 Board decision is a final decision.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The evidence received subsequent to the March 2011 Board decision is new and material, and consequently does serve to reopen the appellant's claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).




Claim Reopened

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.

Service connection for a nervous breakdown was initially denied by an unappealed March 1993 rating decision.  Subsequent unappealed rating decisions in December 1996, December 2001, and July 2002 found that new and material had not been submitted to reopen a claim for service connection for schizophrenia.

The Veteran appealed a subsequent March 2008 rating decision that denied reopening of the claim to the Board.  Thereafter, the Veteran issued a March 2011 decision that again held that new and material evidence had not been submitted to reopen the Veteran's previously disallowed claim of entitlement tot service connection for an acquired psychiatric disorder.

The Veteran did not appeal the March 2011 Board decision's denial to reopen a claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.  Therefore, this decision is final.  See 38 C.F.R. § 20.1100 (2014).  

In November 2012, the Veteran requested to re-open this claim.  In connection with his claim, the Veteran submitted private treatment records in May 2013.  This submission included an April 2013 letter from his treating physician, Dr. T.H., which states: 

[The Veteran] enlisted in the Navy many years ago and was discharged after five months due to an exacerbation of his schizophrenia.  He informed me at that time he was not on any medications and feels the stress of boot camp training exacerbated his schizophrenia leading to his discharge.  It is certainly possible that is what indeed happened.

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The April 2013 letter is not duplicative of previously submitted evidence.  Further, it relates to establishing that the Veteran's psychiatric condition was aggravated by service.  That is, Dr. T.H. indicates that there is a possibility that the Veteran's military service aggravated his schizophrenia.  As such, it constitutes new and material evidence to reopen the previously-denied claim.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a psychiatric condition to include schizophrenia is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, the Board notes that the April 2013 letter from the Veteran's treating physician is in conflict with prior competent medical evidence of record, including the December 2009 VA examination.  As such, the Board finds a new VA examination necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and inform him that VA is undertaking efforts to arrange a VA examination for his currently diagnosed schizophrenia.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

Request that he identify any other relevant treatment that he has received or is receiving for schizophrenia, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2. After the above development has been completed to the extent possible, schedule the Veteran for a psychiatric examination with an examiner of appropriate knowledge and expertise to determine whether the Veteran's currently diagnosed schizophrenia is etiologically related to his active duty service.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

Any further indicated tests and studies to include psychological studies should be conducted. 

The examiner should clearly report diagnoses for schizophrenia and/or any other current psychiatric disorders and address any conflicting medical evidence of record.  The examiner should then respond to the following:

(a)   Is there clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran suffered from a psychiatric disorder, to include schizophrenia, before entering service?  

(b) If so, is there clear and unmistakable evidence that the Veteran's preexisting psychiatric condition was not aggravated by his active service?

(c)   If a disability is not shown prior to service, is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include schizophrenia, is incurred in or otherwise etiologically related to the Veteran's active service.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
3. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


